Investor Contacts:Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO MidSouth Bancorp, Inc. Reports Third Quarter 2012 Results · Diluted EPS $0.21 per common share versus $0.03 per common share YOY · Operating EPS of $0.23 per common share excluding merger-related charges · Organic loan growth of 8% on sequential quarter basis · Net charge offs to average loans of 7 basis points · PSB Financial Corporation merger announced during 3rd quarter LAFAYETTE, LA., October 30, 2012/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE MKT:MSL) today reported net earnings available to common shareholders of $2.2 million for the third quarter of 2012, compared to net earnings available to common shareholders of $0.3 million reported for the third quarter of 2011 and $2.1 million in net earnings available to common shareholders for the second quarter of 2012.Diluted earnings for the third quarter of 2012 were $0.21 per common share, compared to $0.03 per common share reported for the third quarter of 2011 and $0.20 per common share reported for the second quarter of 2012.The third quarter of 2012 included $0.02 per share of merger related expenses.Excluding these non-operating expenses, operating earnings per share for the third quarter of 2012 were $0.23, compared to $0.20 reported for the second quarter of 2012. For the nine months ended September 30, 2012, net income available to common shareholders totaled $6.8 million compared to $1.8 million for the nine months ended September 30, 2011.Diluted earnings per share were $0.65 for 2012, compared to $0.18 for 2011. On September 26, 2012, MidSouth announced the signing of a definitive agreement with PSB Financial Corporation (“PSB”) to merge with and into MidSouth.The transaction has been approved by the Board of Directors of both companies and is expected to close in the fourth quarter of 2012, pending PSB shareholder and regulatory approvals.PSB is the holding company of Many, Louisiana-based The Peoples State Bank, which operates fourteen branches in north Louisiana and one branch in Texarkana, Texas.PSB had total assets of $493.4 million at September 30, 2012. C.R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on third quarter results, remarked, “We are extremely pleased with our third quarter results.We saw very strong loan growth during the quarter across our markets in both Louisiana and Texas.This strong loan growth is also helping us to reduce the dividend rate on our SBLF preferred stock from 5.0% for the third quarter down to 4.6% for the fourth quarter of 2012 and to 2.4% in the first quarter of 2013.We are also very pleased with our asset quality as net charge offs during the quarter were only 7 basis points.” Mr. Cloutier, commenting on the pending merger with PSB Financial Corporation said, “We continue to be very enthusiastic about the upcoming merger with Peoples State Bank and the potential for future growth for the combined banks.There is a great spirit of cooperation between the two organizations which is rooted in similar core values of service to our customers and communities.” Balance Sheet Total consolidated assets at September 30, 2012 were $1.4 billion, compared to $1.2 billion at September 30, 2011 and $1.4 billion at June 30, 2012.Deposits totaled $1.2 billion at September 30, 2012, compared to $989.0 million at September 30, 2011 and $1.2 billion at June 30, 2012.Total deposits increased $25.3 million in the third quarter of 2012 primarily due to one large noninterest-bearing deposit transaction posted on a commercial customer at the end of the quarter.Total loans were $808.8 million at September 30, 2012, compared to $673.4 million at September 30, 2011 and $751.5 million at June 30, 2012.The $135.4 million in loan growth in prior year quarterly comparison resulted primarily from approximately $70.2 million in loans acquired through two acquisitions completed in December 2011 and from the $57.3 million in loan growth recorded in the third quarter of 2012. MidSouth’s Tier 1 leverage capital ratio was 10.53% at September 30, 2012 compared to 10.45% at June 30, 2012.Tier 1 risk-based capital and total risk-based capital ratios were 15.78% and 16.62% at September 30, 2012, compared to 16.51% and 17.38% at June 30, 2012, respectively.The Tier 1 common equity leverage ratio at September 30, 2012 was 7.31% and tangible book value was $10.01 per common share for the same period.Tangible common equity totaled $104.9 million at September 30, 2012, compared to $102.3 million at June 30, 2012. -1- Asset Quality Total nonperforming assets were comparable in year-over-year comparison and increased $1.1 million, or 7.6%, in sequential quarter comparison.The increase resulted primarily from the addition of two commercial loans placed on nonaccrual status during the third quarter.Total nonperforming assets were $15.5 million at September 30, 2012 compared to $15.3 million at September 30, 2011 and $14.4 million at June 30, 2012. The increase in nonaccrual loans in the third quarter of 2012 resulted in a lower allowance coverage for nonperforming loans of 83.4% at September 30, 2012, compared to 97.2% at June 30, 2012.The ALL/total loans ratio decreased to 0.91% for the third quarter of 2012, compared to 0.96% at June 30, 2012.The ratio of annualized net charge-offs to total loans was 0.07% for the three months ended September 30, 2012 compared to 0.23%for the three months ended June 30, 2012. Total nonperforming assets to total loans plus ORE and other assets repossessed was 1.90% at September 30, 2012, unchanged from June 30, 2012.ORE and other assets repossessed decreased $311,000 during the third quarter primarily due to the sale of five properties.Loans classified as troubled debt restructurings (“TDRs”) totaled $242,000 at September 30, 2012, compared to $417,000 at June 30, 2012.The $175,000 decrease resulted from the payoff of a commercial credit previously classified as a TDR.Classified assets, including ORE, increased $1.8 million, or 8.1% during the three months ended September 30, 2012, from $22.2 million at June 30, 2012 to $24.0 million at September 30, 2012.The increase in classified assets resulted primarily from the two commercial loans placed on nonaccrual status during the third quarter. Third Quarter 2012 vs. Third Quarter 2011 Earnings Comparison Third quarter 2012 net earnings before dividends on preferred stock totaled $2.6 million compared to $1.1 million for the third quarter of 2011.The third quarter of 2012 included $223,000 of merger related expenses compared to $876,000 in merger related charges for the third quarter of 2011.Net earnings increased as a $2.2 million increase in net interest income, a $350,000 decrease in the provision for loan losses and a $356,000 increase in noninterest income were partially offset by a $455,000 increase in noninterest expense and a $931,000 increase in income tax expense.Of the $2.2 million increase in net interest income, a total of $1.3 million was earned from acquisitions in the third and fourth quarters of 2011.An increase in purchase accounting adjustments totaling $255,000 also contributed to the increase in net interest income.Interest income on investments and other interest-bearing accounts increased $498,000 in quarterly comparison and included interest earned on excess cash invested from the 2011 acquisitions. Increases in noninterest income consisted primarily of $117,000 in service charges on deposit accounts, $159,000 in ATM/debit card income, and $69,000 in gain on sale of securities.Increases in noninterest expenses were primarily related to the 2011 acquisitions and included $495,000 in salaries and benefits costs, $478,000 in occupancy expense, $90,000 in ATM and debit card expense, and $81,000 in marketing costs.The increased costs were partially offset by decreases of $301,000 in data processing expenses, $277,000 in expenses on ORE and repossessed assets, and $214,000 in legal and professional fees. Fully taxable-equivalent (“FTE”) net interest income totaled $14.2 million and $12.0 million for the quarters ended September 30, 2012 and 2011, respectively.The FTE net interest income increased $2.2 million in prior year comparison primarily due to a $224.2 million increase in the volume of average earning assets as a result of the three acquisitions completed in the second half of 2011.The average volume of loans increased $130.2 million in quarterly comparison and the average yield on loans decreased 21 basis points, from 6.67% to 6.46%.Purchase accounting adjustments on acquired loans added 23 basis points to the average yield on loans for the third quarter of 2012 and 9 basis points for the third quarter of 2011.Net of the impact of the purchase accounting adjustments, average loan yields declined 35 basis points in prior year quarterly comparison to 6.23%.Loan yields have declined primarily as the result of a sustained low market interest rate environment. The average volume of investment securities increased $148.5 million in quarterly comparison as portions of excess cash flow from the 2011 acquisitions were placed primarily in agency mortgage-backed securities.The average tax equivalent yield on investment securities decreased 62 basis points, from 3.25% to 2.63% primarily due to lower reinvestment rates.The average volume of overnight interest bearing deposits earning 0.25% decreased $54.2 million due primarily to the purchase of investment securities.The average yield on all earning assets decreased 21 basis points in prior year quarterly comparison, from 5.13% for the third quarter of 2011 to 4.92% for the third quarter of 2012.Net of the impact of purchase accounting adjustments, the average yield on total earning assets declined 28 basis points, from 5.07% to 4.79% for the three month periods ended September 30, 2011 and 2012, respectively. The impact to interest expense of a $176.2 million increase in the average volume of interest bearing liabilities was mostly offset by a 13 basis point decrease in the average rate paid on interest-bearing liabilities, from 0.75% at September 30, 2011 to 0.62% at September 30, 2012.Net of purchase accounting adjustments on acquired certificates of deposit, the average rate paid on interest bearing liabilities was 0.71% for the third quarter of 2012 compared to 0.87% for the third quarter of 2011. As a result of these changes in volume and yield on earning assets and interest bearing liabilities, the FTE net interest margin decreased 11 basis points, from 4.57% for the third quarter of 2011 to 4.46% for the third quarter of 2012.Net of purchase accounting adjustments on loans and deposits, the FTE margin decreased 17 basis points, from 4.43% for the third quarter of 2011 to 4.26% for the third quarter of 2012. -2- Third Quarter 2012 vs. Second Quarter 2012 Earnings Comparison In sequential quarter comparison, net earnings before dividends on preferred stock increased $171,000 as a $275,000 decrease in provision for loan losses, combined with a $160,000 decrease in noninterest expenses and a $78,000 increase in net interest income, offset a $211,000 decrease in noninterest income and a $131,000 increase in income tax expense.The noninterest expenses declined primarily due to decreases of $456,000 in expenses on ORE and repossessed assets and $73,000 in ATM/debit card expenses, which were partially offset by increases of $169,000 occupancy costs and $164,000 in legal and professional fees.Included in the increase of legal and professional fees is $177,000 in merger related costs.The decrease in non-interest income consisted primarily of $116,000 in safe deposit box rental income and $115,000 in fee income earned on credit-related products, both of which were recorded in the second quarter of 2012. FTE net interest income increased $79,000 in sequential quarter comparison.Average decreases of $9.8 million in overnight funds and interest-bearing deposits in other banks and $8.4 million in investment securities partially funded a $24.0 million increase in the average volume of loans in linked quarter comparison.Additionally, the average volume of interest-bearing liabilities decreased $5.4 million in the third quarter of 2012.A $20.1 million decline in average time deposits was partially offset by a $7.8 million improvement in average NOW, money market, and savings accounts and a $6.9 million increase in average retail repurchase agreements in sequential-quarter comparison.The FTE net interest margin declined 5 basis points, from 4.51% for the three months ended June 30, 2012 to 4.46% for the three months ended September 30, 2012.Net of purchase accounting adjustments, the FTE net interest margin increased 1 basis point, from 4.25% to 4.26% in sequential quarter comparison. ­Year-Over-Year Earnings Comparison In year-over-year comparison, net earnings before dividends on preferred stock increased $4.8 million primarily as a result of a $9.4 million improvement in net interest income, a $1.6 million decrease in provision for loan loss and a $1.6 million increase in noninterest income which offset a $5.0 million increase in noninterest expense and a $2.8 million increase in income tax expense.Of the $9.4 million increase in net interest income, a total of $4.0 million was earned from the branches acquired in the third and fourth quarters of 2011.An increase in purchase accounting adjustments totaling $1.9 million also contributed to the increase in net interest income.Interest income on investments and other interest-bearing accounts increased $2.3 million in prior year-to-date comparison and included interest earned on excess cash invested from the 2011 acquisitions. Increases in noninterest income consisted primarily of $524,000 in service charges on deposit accounts, $601,000 in ATM and debit card income and $105,000 in gain on sale of securities.Increases in non-interest expense included primarily $2.5 million in salary and benefits costs, $1.6 million in occupancy expense, and $225,000 in ATM/debit card expense. In year-to-date comparison, FTE net interest income increased $9.3 million primarily due to a $9.4 million increase in FTE interest income.The increase resulted primarily from a $290.4 million increase in the average volume of earning assets which offset a 21 basis point reduction in the average yield on earning assets, from 5.16% at September 30, 2011 to 4.95% at September 30, 2012.Net of a 16 basis point effect of discount accretion on acquired loans, the average yield on earning assets was 4.79% at September 30, 2012. Interest expense increased minimally in year-over-year comparison as the impact of the increase in average volume of interest-bearing liabilities on interest expense was mostly offset by the impact of lower rates paid on interest-bearing liabilities.The average volume of interest-bearing liabilities increased $249.4 million in year-over year comparison, from $702.4 million at September 30, 2011 to $951.8 million at September 30, 2012.The average rate paid decreased 19 basis points, from 0.82% at September 30, 2011 to 0.63% at September 30, 2012.Net of a 12 basis point effect of premium amortization on acquired certificates of deposit, the average rate paid on interest-bearing liabilities was 0.75% at September 30, 2012.The FTE net interest margin declined 8 basis points, from 4.56% for the nine months ended September 30, 2011 to 4.48% for the nine months ended September 30, 2012.Net of purchase accounting adjustments, the FTE net interest margin declined 28 basis points, from 4.51% to 4.23% for the nine months ended September 30, 2011 and 2012, respectively. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana, with assets of $1.4 billion as of September 30, 2012. Through its wholly owned subsidiary, MidSouth Bank, N.A., MidSouth offers a full range of banking services to commercial and retail customers in Louisiana and Texas.MidSouth Bank currently has 42 banking centers in Louisiana and Texas and is connected to a worldwide ATM network that provides customers with access to more than 43,000 surcharge-free ATMs.Additional corporate information is available at www.midsouthbank.com. -3- Forward-Looking Statements Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding regarding the parties ability to complete the merger, the expected closing date, the anticipated impacts of the transaction on shareholders, employees and customers, future expansion plans and future operating results.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, the failure to obtain necessary regulatory approvals and the approval of PSB shareholders; the ability of the parties to satisfy the other closing conditions; the effect of the announcement of the proposed acquisition on relations with customers and employees; the effects of MidSouth’s expenditure of monies for legal and other professional fees, which will be capitalized on its balance sheet and written off if the transaction is not completed; changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverage; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC on March 15, 2012 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. Additional Information about this Transaction In connection with the proposed transaction, PSB Financial Corporation (“PSB”) will distribute to its shareholders a proxy statement that will also include information regarding MidSouth Bancorp, Inc. (“MidSouth”) and the MidSouth securities that are expected to be privately issued in connection with the proposed transaction.SHAREHOLDERS OF PSB ARE URGED TO READ THE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS DISTRIBUTED BY PSB WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.Shareholders of PSB will be able to obtain a free copy of the proxy statement (when available) by directing a request by telephone or mail to PSB Financial Corporation, 880 San Antonio Avenue, Many, LA71449, Attention: Clay Abington, 318.238.4489 THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR THE SOLICITATION OF AN OFFER TO BUY, ANY SECURITIES, NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH STATE OR JURISIDICTION. Participants in the Solicitation PSB and its directors, executive officers, certain members of management and employees may have interests in the proposed transaction or be deemed to be participants in the solicitation of proxies of PSB’s shareholders to approve matters necessary to be approved to facilitate the proposed transaction.Certain information regarding the participants and their interests in the solicitation will be set forth in the PSB proxy statement distributed in connection with the proposed transaction.Shareholders may obtain additional information regarding the interests of such participants by reading the proxy statement for the proposed transaction when it becomes available. -4- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended September 30, % June 30, % EARNINGS DATA Change Change Total interest income $ $ % $ % Total interest expense % -1.4 % Net interest income % % FTE net interest income % % Provision for loan losses -53.8
